Citation Nr: 9918024	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from April 1955 to 
September 1965 and July 1968 to September 1977.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) August 1993 rating decision which granted service 
connection for PTSD, assigning it a 10 percent rating, and 
right ear hearing loss, assigning it a noncompensable rating 
(the effective date of the foregoing awards was established 
as September 22, 1992, the date of receipt of the claims).  

By August 1997 RO rating decision, the evaluation of his PTSD 
was increased to 30 percent, effective September 22, 1992; by 
June 1998 determination, the RO awarded service connection 
for bilateral hearing loss, assigning it a noncompensable 
rating from September 22, 1992 to March 6, 1996, and a 10 
percent rating effective March 7, 1996.  In view of AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the claims remain in 
controversy where less than the maximum available benefit is 
awarded.

The Board observes that the veteran noted disagreement with 
the assignment of the initial ratings assigned his PTSD and 
hearing loss disabilities in 1993 and has properly perfected 
his appeal as to those issues (but he did not express 
disagreement with regard to the effective date of award of 
service connection for the disabilities).  Thus, the 
propriety of the ratings from the effective date of the award 
through to the time when a final resolution of each issue has 
been reached, is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 
119 (1999).  

In his April 1994 substantive appeal, the veteran requested 
an RO hearing, which was subsequently scheduled to take place 
on July 26, 1994.  A July 25, 1994 written communication from 
his representative indicated that he wished to withdraw his 
RO hearing request.  Thus, the Board is satisfied that he no 
longer desires a personal hearing.  

Appellate consideration of entitlement to an initial rating 
in excess of 10 percent for the veteran's service-connected 
bilateral hearing loss is held in abeyance pending completion 
of the development requested in the remand below.


FINDING OF FACT

The veteran's PTSD is currently manifested by weekly 
nightmares, increased startle response, outbursts of anger, 
social isolation, and intrusive thoughts and recollections, 
but he does not receive regular psychiatric treatment or 
therapy, does not take medication, and is not shown to be 
considerably impaired by his psychoneurotic symptomatology; 
he is not shown to have difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 30 percent for his service-
connected PTSD is well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as it stems from the 10 percent rating 
initially assigned by the RO at the time of the August 1993 
grant of service connection for PTSD.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claim; thus, the duty to assist has been met as 
to this issue. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.

On the other hand, where entitlement to compensation has 
already been established, the veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993).  See Proscelle, 2 Vet. App. at 
631-32 (in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2 (1998); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Service connection for PTSD was initially granted by the RO 
in August 1993, and a 10 percent rating was assigned; in 
August 1997, evaluation of his service-connected PTSD was 
increased to 30 percent, effective September 22, 1992, the 
date of receipt of the claim of service connection for that 
disorder.  

The August 1993 RO rating decision granting service 
connection for PTSD was based on the veteran's service 
records showing that he had wartime service in Vietnam and 
was exposed to various traumatic events during service on the 
flight deck of the USS Midway, including having witnessed 
many airplane crashes and the deaths of servicemen, and post 
service medical evidence diagnosing PTSD and relating it to 
his exposure to combat-related stressors.

A March 1993 treatment update plan from a Vet Center reveals 
that the veteran was treated there since August 1991, and 
that his symptoms at the time of the March 1993 evaluation 
included intensive survival guilt, nightmares, flashbacks, 
intrusive thoughts, increased startle response, difficulty 
establishing meaningful relationships, problems with trust, 
conflict, and anger.  Reportedly, he married his current 
spouse prior to deployment to Vietnam.  On examination, the 
pertinent diagnoses included chronic PTSD, dysthymia, and 
marital problems, and a Global Assessment of Functioning 
(GAF) score of 50 was assigned.  

On VA psychiatric examination in April 1993, the veteran 
indicated that he lived with his spouse and 2 grandchildren, 
and that he was employed in a business selling real estate.  
It was indicated that he had previously worked a "long 
period" with the postal service, but had retired due to a 
foot problem.  He indicated that he did not receive any 
psychiatric treatment in the past, but that he began seeing a 
Vet Center counselor in the last few months.  Reportedly, he 
experienced symptoms of nightmares, indifference to people 
and events happening around him; he did not like to be around 
people, and felt emotionally detached from his family.  On 
examination, he displayed a modest degree of increased motor 
tension, but maintained good eye-contact; his mood was 
"neural," affect was of a broad range and congruent to the 
content of the discussion, and there was no evidence of 
hallucinations, delusions, or ideas of reference; he denied 
suicidal or homicidal ideations.  PTSD was diagnosed, and GAF 
score of 60 was assigned.  The examiner indicated that the 
veteran's PTSD was of "modest intensity," affecting him in 
his social realm in terms of avoidance of interaction with 
people, but he was able to maintain steady employment and his 
marriage for years.

An April 1994 VA clinical consultation note indicates that 
the veteran experienced an increase in the severity of his 
PTSD symptomatology, including increased stress and suicidal 
ideations.  He indicated that he recently lost his 
employment, was trying to retrain, and that he experienced a 
"change" in his marital relationship.  He was referred to a 
Dr. Middleton for treatment.

Clinical records from A. Middleton, Ph.D., include a July 
1994 examination report, at which time the veteran indicated 
that he married his spouse in 1959 and had 3 children; 
reportedly, he was separated from his spouse for about a 
year.  He indicated that he experienced symptoms of 
nightmares and sleep disturbance, depression and sadness, 
guilt, self-blame, indecision, lack of interest, and wanting 
to die without having to commit suicide.  On examination, 
PTSD was diagnosed and GAF score of 60 was assigned.  In 
October 1994, he expressed concern about issues of social 
isolation, unemployment, separation from his spouse, and a 
strong sense of guilt.

On VA fee-based psychiatric examination in June 1997, 
including the examiner's review of the claims file, the 
veteran indicated that he experienced nightmares at least 
once per week, decreased sleep, loss of weight, short temper, 
spontaneous outbursts of anger (but he denied physically 
acting out on his anger), survivor guilt, excessive worry, 
intrusive thoughts on a daily basis, an exaggerated startle 
response and anxiety, tension, restlessness, concentration 
deficit, memory impairment (described as forgetting "why he 
went on an errand"), constant depression, crying spells, 
feeling helpless and hopeless, and decreased interest in 
normal daily activities.  With regard to history of 
psychiatric treatment, he indicated that he attended a 
"couple of sessions" at a Vet Center in the past, and that 
Dr. Middleton treated him for about 6 months (noting that 
treatment ceased about a year earlier because he found a 
night job); at the time of the examination, he was not taking 
any medication to treat his PTSD.  He indicated that he had 
been married since 1958, and that he lived with his wife and 
did yard work and other chores around the house.  With regard 
to his employment history, he indicated that he was employed 
until January 1997, at which time he lost his job due to 
factors unrelated to PTSD.  On examination, he was sad and 
displayed a constricted congruent affect, and his motor 
activity was remarkable for mild restlessness and reclined 
posture; his recent memory was grossly intact; he denied 
delusions, hallucinations, thought broadcasting, thought 
insertion, or ideas of reference.  He was able to follow 
detailed instructions without losing concentration, and 
indicated that he would be still working if it were not for 
his other unrelated disabilities.  His PTSD symptoms were 
noted by the examiner to impair, but not preclude him from 
adequate interaction with others or to cope with normal daily 
stress.  PTSD, dysthymia, and insomnia were diagnosed, and 
GAF score of 65 was assigned.  

A review of the record reveals that the RO attempted to 
obtain all available clinical treatment records associated 
with the veteran's PTSD; a May 1996 note from a VA Medical 
Center (MC) in Fresno indicates that his only treatment at 
the facility since 1993 consisted of compensation and pension 
examination.  A June 1997 note from the VAMC indicates that 
he did not receive psychiatric treatment at the facility 
between January and May 1997.

Based on the foregoing evidence of increase in the severity 
of the veteran's PTSD symptomatology, the evaluation of that 
disorder was increased from 10 to 30 percent by August 1997 
RO rating decision, effective September 22, 1992.

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders has changed.  The veteran's 
service-connected PTSD is currently evaluated under the 
rating criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411, and a 30 percent 
rating is assigned.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to mental disabilities.  
Some of the criteria under the old regulations may be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both rating criteria.

Under regulations in effect prior to November 7, 1996, a 30 
percent rating was warranted under Diagnostic Code 9411, 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
reasons or bases for its decision.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).  The VA General Counsel concluded subsequently 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability which is 
"more than moderate but less than rather large."  VA O.G.C. 
Prec. Op. No. 9-93 (Nov. 9, 1993).

Under regulations in effect on and after November 7, 1996, a 
30 percent evaluation is provided for PTSD under Diagnostic 
Code 9411 where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

On close review of the veteran's file, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected 
PTSD.  Using first the old criteria, the evidence does not 
reflect that there is considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, or that by reason of his psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
entire evidence, as discussed above, reveals that he 
continues to manifest PTSD symptoms such as nightmares, sleep 
impairment, depression, increased startle response, intrusive 
thoughts and recollections, short temper and outbursts of 
anger, and preference for social isolation.  However, as 
suggested on psychiatric examination in June 1997, he 
received only infrequent and sporadic outpatient treatment or 
participated in therapy to help him deal with his PTSD; as he 
indicated on examination in June 1997, he received 
psychiatric treatment during times when he was unemployed, 
stopped treatment once he found a job and, although 
unemployed at the time of the examination, he suggested that 
if it were not for problems unrelated to PTSD he would be 
still working; he also indicated in June 1997 that he did not 
use any medication to treat his PTSD symptoms.  Although the 
evidence indicates that he leads a rather isolated life and 
experiences periodic marital difficulty, the examining 
psychiatrist indicated in June 1997, that the severity of his 
PTSD impaired but did not preclude adequate interaction with 
others, and assigned a GAF score of 65 (which is shown to 
have been essentially unchanged for several years, as 
documented during numerous psychiatric examination documented 
above); on psychiatric examination in April 1993, at which 
time a GAF score of 60 was assigned, the severity of PTSD was 
described by the examiner as being of "modest intensity."

Based on a through review of the entire pertinent evidence of 
record, the Board finds that the currently assigned 30 
percent rating for the veteran's service-connected PTSD 
adequately reflects the level of severity of such disability; 
the term "definite" industrial impairment used in the 
"old" Diagnostic Code 9411, the presence of which warrants 
a 30 percent disability rating, represents a degree of social 
and industrial inadaptability which is more than moderate.  
See VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  In this 
case, the evidence clearly does not show that the degree of 
the veteran's social and industrial inadaptability is 
"considerable" (which, under Code 9411, is greater than 
"more than moderate" as "considerable" inadaptability 
warrants a 50 percent rating).  

Using the new criteria, the Board also finds that an 
evaluation in excess of 30 percent for the veteran's PTSD is 
not warranted, as he does not exhibit symptoms required for 
the next greater evaluation.  38 C.F.R. § 4.130.  As shown by 
the evidence of record, including VA fee-based psychiatric 
examination in June 1997, he clearly continues to exhibit 
PTSD symptoms including nightmares, increased startle 
response, depression, survivor's guilt, and social isolation.  
However, there is no evidence showing that his PTSD is 
productive of impairment due to symptoms such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impaired judgment or abstract thinking, or 
difficulty in establishing and maintaining effective work and 
social relationships.  While the evidence reveals that he has 
not been employed since January 1997, he indicated on 
examination in June 1997 that he was unemployed primarily 
because of his age and that he was terminated from his last 
job as a motel night clerk due to a problem unrelated to 
PTSD.  At that time the examiner suggested that PTSD would 
not prevent the veteran from securing and maintaining 
employment.  As he has maintained his marriage over the years 
and had steady employment except for recently due to 
circumstances unrelated to PTSD, his symptoms overall are 
deemed most nearly compatible with the rating criteria for no 
more than a 30 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

With regard to the veteran's service-connected hearing loss, 
this appeal stems from the rating which was initially 
assigned by the RO at the time of award of service connection 
in August 1993.  As indicated above, the RO only granted 
service connection for right ear hearing loss at that time, 
assigning it a noncompensable evaluation; however, by June 
1998 determination, the RO granted service connection for 
bilateral hearing loss, effective September 22, 1992, the 
date of initial award of service connection for right ear 
hearing loss.  By June 1998 determination, the RO assigned 
the service-connected bilateral hearing loss a noncompensable 
evaluation for the period from September 22, 1992 to March 6, 
1996, and a 10 percent evaluation thereafter.  Because this 
appeal stems from the rating assigned his hearing loss 
disability at the time of award of service connection 
therefor, the propriety of the ratings from the effective 
date of the award through to the time when a final resolution 
of each issue has been reached, is currently before the 
Board.  Grantham, 114 F.3d 1156; Fenderson, 12 Vet. App. 119.  

As discussed above, in evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton, 1 Vet. App. 282.  A claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim, as opposed to a new claim for increase.  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increase, based on 
facts different from a prior final claim.  Suttmann, 5 Vet. 
App. at 136.  See Proscelle, 2 Vet. App. at 631-32 (in a 
claim for increased rating, appellant claims the disability 
has increased in severity since a prior final decision).  In 
such claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco, 7 Vet. App. at 58.  

During the pendency of the veteran's appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated have been amended, effective June 10, 
1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 25,202-
210).  It is apparent that the RO did not have an opportunity 
to evaluate the veteran's claim pursuant to the newly-amended 
regulation, of which the version most favorable to him must 
be applied.  See Karnas, 1 Vet. App. at 313.  Thus, further 
development of the medical evidence, in compliance with the 
recently amended 38 C.F.R. Part 4 is required.  The Board 
notes that the aforementioned changes were substantive in 
nature and reasonably require a comprehensive medical 
assessment applying the revised criteria to permit an 
informed determination of the veteran's increased rating 
claim.  Accordingly, the applicability of the aforementioned 
regulatory changes should be addressed on medical evaluation, 
as requested below.

In view of the foregoing, the claim of an initial rating in 
excess of 10 percent for bilateral hearing loss is REMANDED 
for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected hearing loss 
disability since November 1998.  After 
any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment should be obtained and 
incorporated into the claims folder.

2.  The veteran should be afforded a VA 
audiological examination to determine 
the extent and severity of his service-
connected bilateral hearing loss.  All 
necessary testing should be performed.  
The examination report should include a 
description of the findings and 
associated functional impairment.  The 
claims folder and the information 
necessary for the examiner to make 
findings concerning the evaluation of 
the veteran's hearing loss disability in 
accordance with the criteria which 
became effective June 10, 1999 
(38 C.F.R. § 4.85 et seq.) must be 
provided the examiner for review in 
conjunction with the examination.  

3.  The RO should then review the 
veteran's claim of an increased rating 
for bilateral hearing loss in accordance 
with new criteria referable to diseases 
of the ear and other sense organs, 
38 C.F.R. § 4.85 et seq., applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-313.

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

